--------------------------------------------------------------------------------

Exhibit 10.3
 
EXECUTION COPY
 
FIRST AMENDMENT


TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT


dated as of
 
July 18, 2008
 
among


GENESIS CRUDE OIL, L.P.,
as the Borrower,


GENESIS ENERGY, L.P.,
as the Parent,


and


the Lenders Party Hereto



--------------------------------------------------------------------------------

 
FORTIS CAPITAL CORP.,
as Administrative Agent,


DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,


and
 
BANK OF AMERICA, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
WACHOVIA BANK, NATIONAL ASSOCIATION,
BMO CAPITAL MARKETS FINANCING, INC.,
ROYAL BANK OF CANADA, and
SUNTRUST BANK,
as Co-Documentation Agents

 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) dated as of July 18, 2008, is by and among GENESIS CRUDE OIL, L.P.,
a Delaware limited partnership (the “Borrower”), GENESIS ENERGY, L.P., a
Delaware limited partnership (the “Parent”), FORTIS CAPITAL CORP., as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”), and the undersigned
Lenders.


R E C I T A L S


A.            The Borrower, the Parent, the Lenders, the Administrative Agent
and the other agents referred to therein are parties to that certain First
Amended and Restated Credit Agreement dated as of May 30, 2008 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”), pursuant to which the lenders party thereto have made
certain Loans and provided certain Commitments (subject to the terms and
conditions thereof) to the Borrower.


B.             In connection with the Grifco Transaction (as defined below), the
Parent has entered into the Grifco Contribution and Sale Agreement (as defined
below) pursuant to which it will invest in the Grifco Joint Ventures (as defined
below) and consummate the other transactions therein described.


C.             The Parent and the Borrower wish, and the Lenders signatory
hereto and the Administrative Agent are willing, to amend the Credit Agreement
in connection therewith.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


Section 1.               Defined Terms.  Each capitalized term used herein but
not otherwise defined herein has the meaning given such term in the Credit
Agreement.  Unless otherwise indicated, all article, schedule, exhibit and
section references in this First Amendment refer to articles and sections of the
Credit Agreement.


As used in this First Amendment, the following term has the meaning specified
below:


“First Amendment Effective Date” has the meaning assigned to such term in
Section 3 hereof.


Section 2.               Amendments to Credit Agreement.


2.1           Amendments to Section 1.01 (Defined Terms).

 
1

--------------------------------------------------------------------------------

 

(a)            The definition of “Agreement” is hereby amended and restated in
its entirety to read as follows:


“Agreement” means the Existing Credit Agreement, as amended and restated by this
First Amended and Restated Credit Agreement, as further amended by the First
Amendment, as the same may from time to time be amended, modified, restated, or
replaced from time to time, and any annexes, exhibits and schedules to any of
the foregoing.


(b)            The definition of “Consolidated EBITDA” is hereby amended as
follows:


(i) by adding the words “(including impairment of assets, as contemplated in the
Statement of Financial Accounting Standards No. 144, “Accounting for the
Impairment or Disposal of Long-Lived Assets”),” at the end of clause (iii);


(ii) by amending and restating clause (iv) as follows:


“any deferred or non-cash equity compensation or stock option or similar
compensation expense, including all expense recorded for the Parent’s equity
appreciation rights plan in excess of cash payments for exercised rights;
provided, however, that actual cash payments made with respect to such deferred
compensation shall reduce Consolidated EBITDA in the period in which such
payment is made,”;


(iii) by adding a new clause (v) as follows:


“solely for the fourth quarter of 2007, $2,100,000 in compensation/severance
expenses relating to a one-time payment to a former employee in connection with
his severance,” and


(iv) by renumbering the existing clauses (v) and (vi) as clauses (vi) and (vii),
respectively.


(c)            The name of each of the defined terms “First Amendment”, “First
Amendment Foreign Subsidiaries” and “First Amendment Unrestricted
Subsidiaries” is hereby replaced with the name “Existing Agreement First
Amendment”, “Existing Agreement First Amendment Foreign Subsidiaries” and
“Existing Agreement First Amendment Unrestricted Subsidiaries”, respectively,
and in each occurrence of such defined term in the Agreement, and each such
defined term shall be placed in correct alphabetical order.  Other than such
modification of the name of each such defined term, each such defined term shall
remain unchanged.


(d)            The definition of “Non-Recourse Obligations” is hereby amended by
adding the words “and 5.10(c)(iii)(x)” after both occurrences of the words
“Section 6.01(h)”.

 
2

--------------------------------------------------------------------------------

 

(e)            The definition of “Permitted Joint Venture” is hereby amended by
deleting the period at the end and adding the words “; provided, however, that
the Grifco Joint Ventures shall be deemed to be Permitted Joint Ventures upon
delivery of the certification required by clause (f)(ii) above on behalf of each
such Joint Venture.  Regardless of whether the financial statements of any
Grifco Joint Venture shall be required, in accordance with GAAP, to be
consolidated with those of the Parent, such Grifco Joint Venture shall not
constitute a “subsidiary” for purposes of this Agreement until such time as such
Grifco Joint Venture meets the requirements of clause (a) of the definition
thereof, at which time such Grifco Joint Venture shall become an “Unrestricted
Subsidiary” for all purposes under this Agreement.”


(f)             The following definitions are hereby added to Section 1.01 of
the Credit Agreement where alphabetically appropriate:


“Davison Unit Repurchase” means the repurchase on the date hereof by the Parent
of 837,690 common units of the Parent for $16,666,667 from one or more Persons
party to the Davison Contribution and Sale Agreement (or such Person’s
subsequent transferees).


“DG JV” means DG JV, LLC, a Delaware limited liability company.


“DG Marine Holdings” means DG Marine Holdings, LLC, a Delaware limited liability
company.


“DG Marine Transportation” means DG Marine Transportation, LLC, a Delaware
limited liability company.


“DG Marine Transportation Employee Benefit Arrangements” means the participation
by employees of DG Marine Transportation in the health, welfare and 401(k) plans
of Parent and the General Partner, and DG Marine Transportation’s reimbursement
to Parent and/or the General Partner in respect of additional costs incurred
thereby related to such participation in accordance with Section 5.16(a).


“DG Marine Transportation Subordinated Debt” means the debt issued pursuant to
that certain senior subordinated credit agreement, dated as of the date hereof,
between DG Marine Transportation, as Borrower, and Genesis Marine, as Lender
having the terms set forth in Exhibit A to the First Amendment, with other terms
not set forth in Exhibit A being satisfactory to the Arrangers.


“First Amendment” means the First Amendment to First Amended and Restated Credit
Agreement, dated as of July 18, 2008, among the Borrower, the Parent, the
Administrative Agent, the Lenders party thereto, and the other agents and
parties thereto.


“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.

 
3

--------------------------------------------------------------------------------

 

“Genesis Marine” means Genesis Marine Investments, LLC, a Delaware limited
liability company.


“Grifco Agreements” means the Grifco Contribution and Sale Agreement and the
Grifco Omnibus Agreement.


“Grifco Agreement Contribution” means the contribution and assignment by each of
Parent and Genesis Marine of certain of their rights and obligations under the
Grifco Agreements to DG Marine Transportation.


“Grifco Contribution and Sale Agreement” means the Contribution and Sale
Agreement, dated June 11, 2008, by and among Grifco Transportation, Ltd., Grifco
Transportation and Shore Thing, Ltd., as Sellers, Genesis Marine, as Investor,
Parent and TD Marine.


“Grifco Parent Guaranty” means the Guaranty by Parent of Genesis Marine’s
obligations under the Grifco Contribution and Sale Agreement.


“Grifco Joint Ventures” means DG JV, DG Marine Holdings, DG Marine
Transportation and Grifco Transportation and their subsidiaries.


“Grifco Joint Ventures Administrative Arrangements” means the provision by
Parent and its Affiliates of certain administrative-type services and other
arrangements to the Grifco Joint Ventures, including employee benefit
arrangements, administrative relationships and performance guarantees, the value
of which does not exceed $3,000,000, for which Parent and the applicable
Affiliate of Parent are reimbursed by the applicable Grifco Joint Venture for
costs incurred by Parent or such Affiliate of Parent related to the provision of
such services in accordance with Section 5.16(b).


“Grifco Omnibus Agreement” means the Omnibus Agreement, dated June 11, 2008, by
and among TD Marine, James E. Davison, Steven K. Davison, and Todd A. Davison,
as the Davison Parties, and Parent and Genesis Marine, as the Genesis Parties.


“Grifco Transaction” means the transaction contemplated by the Grifco
Contribution and Sale Agreement, including the acquisition of the Grifco inland
marine transportation business, as more fully described in the Grifco
Contribution and Sale Agreement.


“Grifco Transportation” means Grifco Transportation Two Ltd., a Texas limited
partnership.


“TD Marine” means TD Marine, LLC, a Delaware limited liability company.

 
4

--------------------------------------------------------------------------------

 

2.2           Amendment to Section 2.09 (Termination and Reduction of Committed
Amounts).  Section 2.09 is hereby amended by replacing the last sentence of
subsection (c) thereof with “Any termination of the aggregate Committed Amounts,
or reduction of any portion thereof, including pursuant to Section 2.11(d),
shall be permanent.”


2.3           Amendment to Section 2.11 (Prepayment of Loans).  Section 2.11 is
hereby amended by adding a new subsection (d) thereto which reads as follows:
“(d) If, at any time, the Borrower or Finance Co is required to make a
prepayment of any unsecured Indebtedness permitted by Section 6.01(j) required
as the result of a “change of control”, the Committed Amounts shall be
permanently reduced by the amount of such prepayment that would otherwise be
required to be made pursuant to the terms of such unsecured Indebtedness.  If
such reduction in the Committed Amounts results in the total Revolving Credit
Exposure outstanding at such time exceeding the Available Amount, then the
Borrower shall prepay the Loans to the extent of such excess on the date such
excess first occurs and, if such prepayment does not result in such excess being
$0 because of outstanding Letters of Credit, then the Borrower shall cash
collateralize such Letters of Credit pursuant to Section 2.06(j) to the extent
of such remaining excess.  Each such reduction and prepayment shall be applied
ratably to the Committed Amount and Loans of each Lender.  Each such prepayment
shall be accompanied by accrued interest to the extent required by Section 2.13
and any break funding payments required by Section 2.16(a).”


2.4           Addition of New Section 5.16.  A new Section 5.16 is hereby added
as follows: “It will cause (a) DG Marine Transportation to reimburse Parent
and/or the General Partner, as applicable, for costs incurred by Parent and/or
the General Partner in connection with the DG Marine Transportation Employee
Benefit Arrangements and (b) the applicable Grifco Joint Venture to reimburse
Parent and/or the applicable Affiliate of Parent, as applicable, for costs
incurred by Parent and/or such Affiliate of Parent in connection with the Grifco
Joint Ventures Administrative Arrangements.”


2.5           Amendment to Section 6.01(e) (Indebtedness).  Section 6.01(e) is
hereby amended and restated in its entirety as follows: “(e) Guarantees by any
Borrower Party of (i) up to an aggregate of $7,500,000 of Indebtedness of the
Sandhill Joint Venture outstanding at any time, (ii) up to an additional
aggregate $10,000,000 of Indebtedness of one or more Joint Ventures, including
the Sandhill Joint Venture, outstanding at any time, and (iii) certain
obligations of each of Parent and Genesis Marine under the Grifco Contribution
and Sale Agreement after the Grifco Agreement Contribution;”


2.6           Amendment to Section 6.01(j) (Indebtedness).  Section 6.01(j) is
hereby amended and restated in its entirety as follows: “(j) other unsecured
Indebtedness; provided that (i) such Indebtedness shall (A) not mature earlier
than six (6) months after the Maturity Date, (B) have no financial maintenance
covenants that are more restrictive than those in this Agreement, (C) have no
other covenants or events of default that are more restrictive than those in
this Agreement and (D) have no prepayment provisions other than prepayments
required as a result of a “change of control” and which are subordinated to the
prepayment of the Loans (with the Arrangers being satisfied with such
subordination); and (ii) no Default or Event of Default exists or would exist
immediately after the issuance of such Indebtedness.”

 
5

--------------------------------------------------------------------------------

 

2.7           Amendment to Section 6.02 (Liens).  Section 6.02 is hereby amended
by replacing “Section 5.10(c)(x)” in clause (g) with “Section 5.10(c)(iii).


2.8           Amendment to Section 6.04 (Investments, Loans, Advances, and
Guarantees).  Section 6.04 is hereby amended by (i) replacing the word “and” at
the end of clause (d)(i) with a comma, (ii) replacing the semi-colon at the end
of clause (d)(ii) with a comma and the word “and”, (iii) adding a new clause
(d)(iii) that reads “Genesis Marine under the Grifco Contribution and Sale
Agreement or the Grifco Joint Ventures Administrative Arrangements.”, (iv)
deleting the word “and” at the end of clause (j), (v) deleting the period and
adding a semi-colon and the word “and” at the end of clause (k), (vi) adding a
new clause (l) that reads “the Grifco Agreement Contribution; and”, and (vii)
adding a new clause (m) that reads “Investments in the Grifco Joint Ventures in
an amount not to exceed $60,000,000 at any one time outstanding (which amount
shall include any consideration paid for the initial investment in the Grifco
Joint Ventures) in the form of capital contributions or other equity
investments, the DG Marine Transportation Subordinated Debt, or a combination of
both capital contributions or other equity investments and the DG Marine
Transportation Subordinated Debt; provided, however, that the initial
$24,500,000 of such Investments shall be in the form of capital contributions or
other equity investments.”.


2.9           Amendment to Section 6.06 (Sale of Assets).  Section 6.06 is
hereby amended by (i) deleting “and” at the end of clause (g), (ii) deleting the
period and adding “; and” at the end of clause (h), (iii) adding a new clause
(i) that reads “the Grifco Agreement Contribution; and”, and (iv) adding a new
clause (j) that reads “the disposition of the Borrower’s refinery service assets
at the CITGO Refinery in Corpus Christi, Texas in consideration for CITGO
renewing its refinery services contract with a Subsidiary of the Borrower for
ten (10) years.”


2.10         Amendment to Section 6.08 (Restricted Payments).  Section 6.08 is
hereby amended and restated in its entirety as follows:


“It will not, and will not permit any of its Restricted Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except (a) any Restricted Subsidiary of the Borrower may declare and
make Restricted Payments to the Borrower and its Restricted Subsidiaries, and
NEJD SPE 1 may declare and make Restricted Payments to the Parent, (b) the
Borrower may make Restricted Payments to holders of its Equity Interests and the
Parent may make Restricted Payments to the owners of its Equity Interests once
per fiscal quarter, in each case set forth in this clause (b), to the extent of
the amount of Distributable Cash for such quarter, and (c) the Borrower may make
the Davison Unit Repurchase; provided, with respect to clauses (a), (b) and (c)
above, that no Default has occurred and is continuing or would result
therefrom.”

 
6

--------------------------------------------------------------------------------

 

2.11         Amendment to Section 6.09 (Transactions with Affiliates).  Section
6.09 is hereby amended by deleting the period at the end of such section and
replacing it with the words “; provided, however, that each of (i) the DG Marine
Transportation Employee Benefit Arrangements, (ii) the Grifco Agreement
Contribution, (iii) the Davison Unit Repurchase, (iv) the Investments in the
Grifco Joint Ventures as permitted and limited by Section 6.04(m) (including the
DG Marine Transportation Subordinated Debt), and (v) the Grifco Joint Ventures
Administrative Arrangements shall each be permitted transactions under this
Section 6.09 notwithstanding the restrictions set forth above.


2.12         Amendment to Section 6.11 (Limitation on Modifications of Material
Agreements).  Section 6.11 is hereby amended by replacing the last three lines
thereof as follows:


“Documents of NEJD SPE 2) to the extent that (i) amendments to Material
Agreements evidencing Indebtedness permitted by Section 6.01(j) or evidencing
the DG Marine Transportation Subordinated Debt do not materially adversely
affect the rights of the Administrative Agent or the Lenders and (ii) amendments
to Material Agreements other than those evidencing Indebtedness permitted by
Section 6.01(j) or evidencing the DG Marine Transportation Subordinated Debt do
not materially and adversely effect the Parent or other Borrower Parties.”


2.13         Amendment to Section 6.12 (Creation of Subsidiaries).  Section 6.12
is hereby amended and restated as follows:


“(a)          It will not, and will not permit any of its subsidiaries to, at
any time create or acquire any (i) Restricted Subsidiary unless (1) such
Restricted Subsidiary is a Wholly Owned Subsidiary of Borrower (or, in the case
of Finance Co or NEJD SPE 1, a Wholly Owned Subsidiary of the Parent), (2) it
has caused such Restricted Subsidiary to comply with the requirements of
Sections 5.10 and 5.11, and (3) such creation or acquisition complies with
Section 6.04; (ii) Unrestricted Subsidiary or Joint Venture except as permitted
pursuant to Section 6.04; or (iii) any Foreign Subsidiary (other than the
Existing Agreement First Amendment Foreign Subsidiaries) without the prior
written consent of the Required Lenders. Notwithstanding the foregoing, it will
not permit any Unrestricted Subsidiary to own, directly or indirectly, any
Equity Interests in any Restricted Subsidiary; and


(b)            It will not permit any of its Joint Ventures to at any time
create or acquire any  Restricted Subsidiary, Unrestricted Subsidiary or Foreign
Subsidiary without the prior written consent of the Required Lenders.”


2.14         Amendment to Section 6.19 (Prepayments on Indebtedness).  Section
6.19 is hereby amended and restated in its entirety as follows:


“It will not and will not permit any of its Restricted Subsidiaries to, directly
or indirectly make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any outstanding Indebtedness, except prepayments of (i) the
Secured Obligations, (ii) prepayments of immaterial Indebtedness in the ordinary
course of business, (iii) prepayments of the Indebtedness permitted by Section
6.01(j) required as the result of a “change of control”, provided that any such
prepayment is made in accordance with the terms of Section 2.11(d), or (iv) as
otherwise permitted by this Agreement.”

 
7

--------------------------------------------------------------------------------

 

2.15          Amendment to Schedules.  Schedules 3.14 and 3.19(c) are hereby
amended and replaced in their entirety with Schedules 3.14 and 3.19(c) attached
hereto, with each such schedule giving effect to the consummation of the Grifco
Transaction.


Section 3.                Conditions Precedent.  This First Amendment shall not
become effective until the date (the “First Amendment Effective Date”) on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.02 of the Credit Agreement):


(a)            The Administrative Agent shall have received a certificate of an
Authorized Officer of the Parent certifying:  (i) that the Grifco Transaction
will be consummated concurrently with the effectiveness of this First Amendment
and substantially in accordance with the terms of the Grifco Agreements (with
all of the material conditions precedent thereto having been satisfied in all
material respects by the parties thereto) and in all material respects in
accordance with all applicable Governmental Requirements and (ii) that attached
thereto are true and complete executed copies of the Grifco Agreements.


(b)            The Administrative Agent shall have received a certificate of a
Responsible Officer of the Parent satisfying the requirements of clause (f)(ii)
of the definition of “Permitted Joint Venture”.


(c)            The Administrative Agent shall have received from the Lenders
required by the Credit Agreement, the Parent, and the Borrower, executed
counterparts (in such number as may be requested by the Administrative Agent) of
this First Amendment and all schedules, exhibits and annexes to the foregoing.


(d)            The Administrative Agent, the Arrangers and the Lenders shall
have received all fees and other amounts due and payable on or prior to the
First Amendment Effective Date (including the amendment fee), including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Borrower hereunder.


(e)            The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
First Amendment Effective Date) of Akin Gump Strauss Hauer & Feld LLP, counsel
for the Borrower Parties and the Grifco Joint Ventures, and covering such other
matters relating to the Borrower Parties, the Credit Agreement, the First
Amendment, or the other Loan Documents being executed in connection therewith as
the Required Lenders shall reasonably request.

 
8

--------------------------------------------------------------------------------

 

(f)             The organizational structure of the Parent and the Subsidiaries,
both before and after giving effect to the Grifco Transaction, shall be
reasonably satisfactory to the Administrative Agent.


(g)            The Administrative Agent shall have received a certificate, dated
the First Amendment Effective Date and signed by the President, a Vice President
or a Financial Officer of the Borrower, certifying compliance with Section 3.17
of the Credit Agreement as of the First Amendment Effective Date after giving
effect to the transactions contemplated by this First Amendment.


(h)            The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower either (i) attaching copies of all consents,
licenses and approvals required in connection with the execution, delivery and
performance by and the validity against each Borrower Party of this First
Amendment and the Loan Documents being executed in connection therewith and to
which it is a party and such consents, licenses and approvals shall be in full
force and effect, or (ii) stating that no such consents, licenses or approvals
are so required.


(i)             The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower either (i) attaching copies of all material
consents, licenses and approvals required in connection with the execution,
delivery and performance by and the validity against each Borrower Party of the
Grifco Agreements and such consents, licenses and approvals shall be in full
force and effect, or (ii) stating that no such consents, licenses or approvals
are so required.


(j)             The Administrative Agent shall have received and be reasonably
satisfied with copies of all Material Agreements related to the Grifco
Transaction that are in effect on the First Amendment Effective Date.


(k)            The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.


The Administrative Agent shall notify the Borrower and the Lenders of the First
Amendment Effective Date, and such notice shall be conclusive and binding.


Without limiting the generality of the provisions of Article IX of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 3, each Lender that has signed this First Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Administrative Agent, the Arrangers, the
Issuing Banks or the Lenders unless the Administrative Agent shall have received
notice from such Lender prior to the proposed First Amendment Effective Date
specifying its objection thereto.

 
9

--------------------------------------------------------------------------------

 

Section 4.                Miscellaneous.


4.1            Confirmation.  The provisions of the Loan Documents, as amended
by this First Amendment, shall remain in full force and effect in accordance
with their terms following the effectiveness of this First Amendment.


4.2            Ratification and Affirmation; Representations and
Warranties.  Each Borrower Party hereby (a) ratifies and affirms its obligations
under, and acknowledges, renews and extends its continued liability under, each
Loan Document to which it is a party and agrees that each Loan Document to which
it is a party remains in full force and effect, except as expressly amended
hereby, notwithstanding the amendments contained herein and (b) represents and
warrants to the Lenders that as of the date hereof, after giving effect to the
terms of this First Amendment:  (i) all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct as of such specified earlier date as
supplemented or subject to such qualifications as are set forth in the
applicable Schedule(s) as of the Effective Date (provided, that with respect to
the representations and warranties set forth in Section 3.14, 3.18(a) and 3.20
that are expressly limited to the Effective Date, such representations and
warranties are true and correct as of the First Amendment Effective Date without
giving effect to such limitation as supplemented or subject to such
qualifications as are set forth in the applicable Schedule(s) as of the First
Amendment Effective Date) and (ii) no Default has occurred and is continuing.


4.3            Credit Document.  This First Amendment and each agreement,
instrument, certificate or document executed by the Borrower Parties or any of
their respective officers in connection therewith are “Loan Documents” as
defined and described in the Credit Agreement and all of the terms and
provisions of the Loan Documents relating to other Loan Documents shall apply
hereto and thereto.


4.4            Counterparts.  This First Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.


4.5           NO ORAL AGREEMENT.  THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.


4.6            GOVERNING LAW.  THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 
10

--------------------------------------------------------------------------------

 

[SIGNATURES BEGIN NEXT PAGE]

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.



 
BORROWER:
         
GENESIS CRUDE OIL, L.P.
         
By:
GENESIS ENERGY, INC., its general partner
           
By:
/s/ Ross A. Benavides
             
Ross A. Benavides, Chief Financial Officer
         
PARENT:
         
GENESIS ENERGY, L.P.
         
By:
GENESIS ENERGY, INC., its general partner
           
By:
/s/ Ross A. Benavides
             
Ross A. Benavides, Chief Financial Officer


 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT, ARRANGER AND LENDER:



 
FORTIS CAPITAL CORP.
             
By:
/s/ David Montgomery
 
Name:
David Montgomery
 
Title:
Director
       
By:
/s/ Illene Folwer
 
Name:
Illene Fowler
 
Title:
Director
       
ARRANGER:
       
DEUTSCHE BANK SECURITIES INC.
             
By:
/s/ David E. Sisler
 
Name:
David E. Sisler
 
Title:
Director
       
By:
/s/ Robert M. Wood, Jr.
 
Name:
Robert M. Wood, Jr.
 
Title:
Director
       
LENDER:
       
DEUTSCHE BANK TRUST COMPANY
 
AMERICAS
             
By:
/s/ Marcus M. Tarkington
 
Name:
Marcus M. Tarkington
 
Title:
Director
             
By:
/s/ Dusan Lazarov
 
Name:
Dusan Lazarov
 
Title:
Vice President


 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.
             
By:
/s/ Stephen J. Hoffman
 
Name:
Stephen J. Hoffman
 
Title:
Managing Director
             
WACHOVIA BANK, NATIONAL
 
ASSOCIATION
             
By:
/s/ Leanne S. Phillips
 
Name:
Leanne S. Phillips
 
Title:
Director
             
BMO CAPITAL MARKETS FINANCING, INC.
             
By:
/s/ James V. Ducote
 
Name:
James V. Ducote
 
Title:
Director
             
GUARANTY BANK
             
By:
/s/ W. David McCarver IV
 
Name:
W. David McCarver IV
 
Title:
Vice President
             
ROYAL BANK OF CANADA
             
By:
/s/ Jason S. York
 
Name:
Jason S. York
 
Title:
Authorized Signatory
             
SUNTRUST BANK
             
By:
/s/ Carmen J. Malizia
 
Name:
Carmen J. Malizia
 
Title:
Vice President


 

--------------------------------------------------------------------------------

 
 

 
AMEGY BANK NATIONAL ASSOCIATION
             
By:
/s/ W. Bryan Chapman
 
Name:
W. Bryan Chapman
 
Title:
Senior Vice President
             
STERLING BANK
             
By:
/s/ David W. Phillips
 
Name:
David W. Phillips
 
Title:
Senior Vice President

 
 

--------------------------------------------------------------------------------